
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1570
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Hodes (for
			 himself, Mrs. Capito,
			 Mr. Pitts,
			 Mr. Schrader, and
			 Mr. Daniel E. Lungren of California)
			 submitted the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Supporting the preservation of internet
		  entrepreneurs and small businesses.
	
	
		Whereas the United States enjoys a strong online retail
			 market, which for the past decade has provided consumers in the United States
			 the opportunity to purchase quality products and services at competitive
			 prices;
		Whereas the open online marketplace has enabled a large
			 number of small retailers and entrepreneurs across the United States to
			 establish their businesses on various e-commerce platforms and therefore create
			 jobs, increase consumer choice, create competition in the retail industry, and
			 provide quality goods and services at reasonable and often discounted
			 prices;
		Whereas any Federal legislation that would upset this open
			 and fair environment and impose new onerous and burdensome tax collecting
			 schemes on hundreds of thousands of small online retailers would not only
			 adversely impact thousands of jobs and reduce consumer choice, but would also
			 effectively put an end to the robust e-commerce marketplace that consumers in
			 the United States currently enjoy; and
		Whereas at a time when national unemployment numbers are
			 high and small businesses across the country are shutting their doors, Federal
			 policy should promote and encourage the growth of small online entrepreneurs
			 and recognize the benefits they provide to consumers across the United States:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Congress should not impose any new burdensome or unfair
			 tax collecting requirements on small online businesses, which would ultimately
			 hurt the economy and consumers in the United States.
		
